Citation Nr: 1635837	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-20 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a low back disability and if so whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel





INTRODUCTION

The Veteran had active military service from July 1988 to May 1998. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In May 2013, the Veteran confirmed that he no longer desired a Board hearing.  See VA 21-0820 Report of General Information.  As a result, the Board considers the hearing request withdrawn pursuant to 38 C.F.R. § 20.702(e)(2015).


FINDINGS OF FACT

1.  An unappealed April 1998 rating decision denied service connection for a low back disorder.

2.  The evidence received since the April 1998 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's low back disorder, currently diagnosed as status post lumbar fusion for spondylolisthesis, is as likely as not related to service.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision denying service connection for a low back disorder is final.  38 U.S.C.A. § 7104 (West 2014).

2.  The criteria for reopening the claim of entitlement to service connection for a low back disorder are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015). 

3.  The criteria for service connection for status post lumbar fusion for spondylolisthesis is met.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Veteran's claims have been granted in full.  Therefore, even if there was a defect in VA meeting its duties to notify and assist the Veteran in obtaining evidence to substantiate his claim, the defect is not prejudicial to the Veteran so no further discussion of VA's duties or remand compliance is necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Reopening Claim

Once a claim has been denied in an unappealed RO decision it is final so long as new and material evidence has not been added to the record in the appeal period.  38 U.S.C.A. §§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302(a), 20.1103 (2015).  Claims that are the subject of final decisions generally cannot be reopened.  See 38 U.S.C.A. § 7105 (c). 

An exception to the rule that VA may not reopen a claim that has been the subject of a final disallowance is that if new and material evidence is presented or secured with respect to such claim VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156 (a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156 (a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen a service-connection claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.  The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review on the merits of a previously-denied claim.

In that regard, in an April 1998 rating decision the claim for entitlement to service connection for a low back disorder was denied.  The Veteran did not appeal this decision.  No additional evidence concerning his back was received within the one year period following either. 38 C.F.R. § 3. 156 (b); Buie v. Shinseki, 24 Vet. App. 242 (2011).  The decision is thereby  final.  In pertinent part, the basis for the April 1998 denial was the record lacked current findings of residuals or a chronic low back disability.  The AOJ considered Veteran's service treatment records, VA and private treatment records, 1997 VA examination and statements from the Veteran. 

In July 2008, the Veteran requested that his claim for service connection for low back disability be reopened.  Since the April 1998 final decision, the Veteran has submitted evidence including treatment medical records, a VA examination and personal lay statements discussing his low back disability.  As to lay statements, the Veteran reported that just prior to having back surgery in 2008 his physician indicated that his present disability is common amongst paratroopers.  See October 2008 statement in support of the claim.  Correspondingly, surgical medical records do contain a notation suggesting that his current low back disability is etiologically related to his in-service paratrooping.  See February 2007 VAMC Shreveport treatment records.  The record now contains a probative opinion from a 2009 VA examiner.  As will be addressed below, this opinion supports the proposition that his current low back disability is related to in-service paratrooping.

In light of the foregoing, the Board finds that these submitted documents constitute new and material evidence.  These pieces of evidence suggest that his current disability is related to an in-service injury.  The newly submitted evidence presents some possibility of substantiating the claim.  Therefore there is sufficient new and material evidence to reopen the previously-denied claim.  38 C.F.R. § 3.156 (a), Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection

The Veteran reports that his current low back disability is related to service.  Specifically, he reports repeatedly injuring his back in-service as a result of improper landings following paratrooper jumps.  See February 2009 VA examination.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015)."  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA examination in 2009 confirms a diagnosis of status post lumbar fusion for spondylolisthesis.  A current disability has therefore been demonstrated.

The Veteran's DD-214 confirms his receipt of a paratrooper badge.  Further, service treatment records note he sustained, and received treatment for, injuries to his back.  See 1989 and 1992 records.  Additionally, at service separation he reported experiencing chronic/reoccurring back pain and using a back brace to manage his disability.  See September 1997 Report of Medical History.  Lastly, the Board finds him competent and credible to report that he injured his back during active service and that he has continued to experience back pain since his separation from active service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Therefore, in-service injury and disability are established.

With regard to nexus, of record are VA examinations from November 1997 and February 2009.  On February 2009 examination, the examiner diagnosed the Veteran with status post lumbar fusion for spondylolisthesis.  The examiner explained that spondylolisthesis is a disorder of the lumber spine where it becomes unstable and compresses the spinal cord; eventually requiring surgery.  That said, the examiner opined that his disability was not related to his service.  The rationale for this opinion was predicated on the Veteran's service treatment records being negative for a chronic or recurrent lumbar spine condition.  Significantly, the examiner stated that if a chronic or recurrent back condition were present in-service then "certainty [his] paratrooper jumping would have aggravated it."  

The Board finds this opinion inadequate for adjudication purposes.  Importantly, the examiner failed to address the 1997 (pre-discharge) VA examination report which was conducted while the Veteran was in-service.  This report notes the Veteran's in service history of lumbosacral sprain and complaints of low back pain secondary to "jumping".  A contemporaneous X-ray report revealed dextroscoliosis of the lower thoracic spine.    Notwithstanding these errors, the Board does not find that a remand is necessary.  Rather, in considering the entirety of the record as a whole, the Board finds that there is sufficient probative evidence to warrant a grant of service connection.  

Personnel records confirm the Veteran engaged in paratrooping in-service.  Service treatment records and 1997 VA examination, note back injuries and a diagnosed low back disability while in-service.  The Veteran competently and credibly reported chronic back pain on service separation and thereafter.  He reported such in contemplation of his discharge.  The 2009 VA examiner opined that if a chronic/recurrent back condition was present in-service his paratrooping military duties would have aggravated that condition.  The Board interprets this as a statement relating the Veteran's current low back disorder to his duties as paratrooper.  The caveat was that there needed to evidence of complaints of disorder in service.  Such was shown.  Accordingly, after resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's low back disorder is related to active service.  Therefore, service connection is granted.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for service connection for a low back disorder is reopened.

Service connection for status post lumbar fusion for spondylolisthesis is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


